Rose, J.
This is a suit to foreclose a mortgage on a tract of land in Perkins county. The property was sold under an order of sale issued pursuant to a decree of foreclosure. From a judgment confirming the sale defendants appealed.
On appeal a reversal is sought on the ground of inadequacy of price at the foreclosure sale. Defendants are not entitled to such relief for the reason that the price is not so low as to evidence fraud or as to otherwise invalidate the sale. Moreover, the evidence is insufficient to prove that the price would be increased at a resale. Nelsen v. Doll, 124 Neb. 523. Confirmation of the fore*594closure sale, therefore, will be affirmed, but defendants will be permitted to redeem any time before the issuance of a mandate.
Affirmed.